Case: 16-30677      Document: 00513969242         Page: 1    Date Filed: 04/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-30677                                FILED
                                  Summary Calendar                          April 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

DEMAR CROZIER WATSON,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:15-CR-37-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Demar Watson appeals his sentence for theft concerning programs
receiving federal funds. The district court sentenced him to 38 months of

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30677     Document: 00513969242    Page: 2     Date Filed: 04/26/2017


                                 No. 16-30677

imprisonment, a three-year term of supervised release, and $397,255.68 in
restitution. He contends that the court clearly erred by applying a two-level
enhancement per U.S.S.G. § 2B1.1(b)(10(C) for an offense otherwise involving
sophisticated means.

      Watson transferred money from his employer’s account to his personal
account, opened a credit account with his supervisor’s personal information,
labeled the transactions as company expenses, and signed a blank company
check to himself. His actions made it more difficult to detect the misappropri-
ation, so the finding that the offense involved sophisticated means was plaus-
ible in light of the record as a whole and not clearly erroneous. See United
States v. Valdez, 726 F.3d 684, 692, 695 (5th Cir. 2013).

      The judgment is AFFIRMED.




                                       2